DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “first evaporation unit” and “second evaporation unit” and “first core” and “second core” and “refrigerant passageway” and “first refrigerant passageway” and “second refrigerant passageway” as described in the specification. For example, structural detail of first and second evaporation units, and first and second cores, and refrigerant passageway, and first and second refrigerant passageways are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Objections
Claims 1, 8, 11 objected to because of the following informalities: claim 1 page 2 line 13 recites “refrigerant”; it must be recited as “the refrigerant”. Claim 8 recites “cross-sectional areas of other ones of the plurality of intermediate passageways”; it must be recited as “a cross-sectional areas of other ones of the plurality of intermediate passageways”. Claim 11 recites “through hole”; it must be recited as “through the hole”. Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 1, the claim limitations “first evaporation unit” and “second evaporation unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “to allow the fluid to flow” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
claim 1 and including all the depending claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“first evaporation unit” and “second evaporation unit”; no structures defined in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021.
Applicant’s election without traverse of claims 1-12 in the reply filed on 7/1/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 9 and including all the depending claims 2, 5, 6, 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 4, 7, 9 recite “first evaporation unit” and “second evaporation unit”. It is not clear what the structures of first and second evaporation units are. The bolded phrase makes the claimed limitations indefinite, because, there are no structures defined. According to figures 1 and 2, first and second evaporation units 10 and 20 are both pointed to the same structures of first and second tanks 12 and 22. Since the specification does not clearly define distinguished structures for first and second evaporation units, for the purpose of examination, first tank is in first evaporation unit, and second tank is in second evaporation unit.
Claim 1 in lines 8 and 13 recite “first core included in the first evaporation unit and having a plurality of first tubes and a second core included in the second evaporation unit and having a plurality of second tubes”. It is not clear what the structures of first and second cores are, therefore, they are indefinite, because, no 
Claim 1 in line 8 recites “first core…..extending along a tube longitudinal direction…..and stacked in a tube stacking direction perpendicular to both the flow direction and the tube longitudinal direction”. It is not clear how first core is perpendicular to the tube longitudinal direction, and also extending along the tube longitudinal direction. As shown in figures 1 and 2, first core 11 is parallel to tube 15 and extended along the tube 15 longitudinal direction. The bolded phrase makes the claimed limitations indefinite, because, according to figures 1 and 2, first core is parallel to tube, further, it is not clear how cores are perpendicular to tube longitudinal direction, while, both cores and tubes having same structures as shown in figure 1.
Claim 1 in lines 17-20 recites “first plate disposed on one side of the first and second cores……to be connected to one end portion of the first core and one end portion of the second core, the first plate housing one end portions of the first tubes and one end portions of the second tubes”. It is not clear one side refers to which side of the cores, and further, it is not clear if all these end portions refer to the same end portion or not, and also it is not clear end portions refer to which ends of the cores. The bolded phrase makes the claimed limitations indefinite, because, it is not clear one side, and end portions refer to which sections of the core, and it is not clear end portions refer 
Claim 1 recites “each of the plurality of first tubes defines a refrigerant passageway”. It is not clear what the structure of the bolded limitation is. The specification does not define any structure, therefore, it is indefinite. For the purpose of the examination, it is interpreted the narrowed passageways 150 together constructing a refrigerant passageway.
Claim 1 on page 2 line 11-14 recites “through which refrigerant that has just flowed out of the nth narrowed passageway of a corresponding one of the plurality of first tubes flows”. It is unclear if the bolded limitation refers back to the previously claimed limitation “a corresponding one of the plurality of first tubes” in claim 1 page 2 lines 1-3. Not only do the phrase in claim 1 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 3 recites “each of the plurality of intermediate passageways is configured to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes”. It is unclear if the bolded limitations refer back to the previously claimed limitation in claim 1. Not only do the phrase in claim 3 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 3 recites “each of the plurality of first tubes defines a first refrigerant passageway”. It is not clear what the structure of the bolded limitation is. The specification does not define any structure, therefore, it is indefinite. Further, it is unclear if the bolded limitation refers back to the previously claimed limitation “refrigerant 
Claim 3 recites “second refrigerant passageway”. It is not clear what the structure of the bolded limitation is. The specification does not define any structure, therefore, it is indefinite. For the purpose of the examination, it is interpreted the narrowed passageways 250 together constructing second refrigerant passageway.
Claim 3 recites “the first refrigerant passageway is divided into a plurality of narrowed passageways”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claim 3 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 3 line 18 recites “in a corresponding one of the plurality of first tubes”. It is unclear if the bolded limitation refers back to the previously claimed limitation “a corresponding one of the plurality of first tubes” in line 5. Not only do the phrase in claim 3 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 recites “each of the plurality of intermediate passageways is configured to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes”. It is unclear if the bolded limitations refer back to the previously claimed limitation in claim 1. Not only do the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 recites “each of the plurality of first tubes defines a first refrigerant passageway”. It is unclear if the bolded limitation refers back to the previously claimed limitation “refrigerant passageway” in claim 1. Not only does the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 recites “second refrigerant passageway”. It is not clear what the structure of the bolded limitation is. The specification does not define any structure, therefore, it is indefinite. For the purpose of the examination, it is interpreted the narrowed passageways 250 together constructing second refrigerant passageway.
Claim 4 recites “the first refrigerant passageway is divided into a plurality of narrowed passageways”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 last paragraph recites “a cross-sectional area of each of the plurality of narrowed passageways”. It is unclear if the bolded limitation refers back to the previously claimed limitation “the nth narrowed passageway has a cross-sectional area” in claim 1 page 2. Not only does the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 last paragraph recites “a corresponding one of the plurality of first tubes”. It is unclear if the bolded limitation refers back to the previously claimed limitation “a corresponding one of the plurality of first tubes” in line 5. Not only do the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 4 last paragraph recites “a corresponding one of the plurality of second tubes”. It is unclear if the bolded limitation refers back to the previously claimed limitation “a corresponding one of the plurality of second tubes” in line 6. Not only do the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 7 recites “a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes”. It is unclear if the bolded limitations refer back to the previously claimed limitations in claim 1. Not only do the phrase in claim 7 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 9 recites “the other end portions of the plurality of first tubes”, and “the other end portions of the plurality of second tubes”. It is not clear “the other end portions” refer to which ends of which sides of the first and second tubes. The bolded limitations have not been recited previously, therefore, there are a lack of antecedent basis for the bolded limitations.

Allowable Subject Matter
Claims 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 ,12 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections.
Claims 3, 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (2004/0206490 A1), in view of Katoh (9,625,214 B2).

Claim 1: Katoh (2004/0206490 A1) discloses a refrigerant evaporator (i.e., FIG.1A: view of an evaporator) for heat exchange between fluid and refrigerant (i.e., concerning limitations “for heat exchange between fluid and refrigerant”; it is functional language, intended use), the refrigerant evaporator comprising: 
a first evaporation unit (i.e., based on the broadest reasonable interpretation, first evaporation unit comprises first tank 16A; see annotated by examiner in FIG.1A) configured to allow the fluid to flow therethrough in a flow direction (i.e., concerning limitations “to allow the fluid to flow therethrough in a flow direction”; functional language, intended use); 
a second evaporation unit (i.e., based on the broadest reasonable interpretation, second evaporation unit comprises second tank 16B; see annotated by examiner in FIG.1A) configured to allow the fluid to flow therethrough in the flow direction (i.e., concerning limitations “to allow the fluid to flow therethrough in the flow direction”; it is functional language, intended use), the second evaporation unit arranged in series with the first evaporation unit in the flow direction (i.e., ‘A’ is flow direction; see FIG.1A); 

a second core (i.e., core portion 22B) included in the second evaporation unit (i.e., tank 16B used as second evaporation unit) and having a plurality of second tubes (i.e., paragraph [57]: core portion 22B is constructed of second row of tubes 20B) extending along the tube longitudinal direction and stacked in the tube stacking direction (i.e., core 22B along tube longitudinal direction and stacked in tube stacking direction which is from left side to right side or vice versa, as shown in FIG.1A), the second tubes (i.e., 20B) being configured to allow the refrigerant to flow therethrough (i.e., concerning limitations “to allow the refrigerant to flow therethrough”; it is functional language, intended use); 
a first plate (i.e., communication plate 40) disposed on one side (i.e., side is inherent; see FIG.1A and comparing with exploded view in FIG.6A) of the first and second cores (i.e., 22A/22B) in the tube longitudinal direction to be connected to one end portion of the first core and one end portion of the second core (i.e., end portions of 
a second plate (i.e., annotated by examiner in FIG.6A) facing the first core (i.e., 22A) and the second core (i.e., 22B) across the first plate (i.e., 40) and joined to the first plate (i.e., 40) in the tube longitudinal direction (i.e., see FIG.1A & FIG.6A), wherein the second plate (i.e., annotated by examiner in FIG.6A) includes a plurality of ribs protruding (i.e., as shown in annotated FIG.6A ribs protruding from a surface of the plate) from the second plate (i.e., annotated by examiner in FIG.6A) along the tube longitudinal direction (i.e., see FIG.1A & FIG.6A) away from the first core and the second core (i.e., 22A/22B) and extending along the flow direction (i.e., ‘A’; see FIG.1A & FIG.6A), 
the plurality of ribs (i.e., annotated by examiner in FIG.6A) define, together with the first plate (i.e., 40), a plurality of intermediate passageways (i.e., communication passages 32A/32B used as intermediate passageways; see paragraph [78]) therein, 28Attorney Docket No. 4041 J-003690-US-CO 
each of the plurality of intermediate passageways (i.e., 32A/32B) is configured to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes (i.e., 20A) to flow into a corresponding one of the plurality of second tubes (i.e., 20B, further, concerning limitations “to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes”; it is functional language, intended use), 

the plurality of narrowed passageways (i.e., T1L) are arranged in the flow direction (i.e., ‘A’; see FIG.1A),
the plurality of narrowed passageways (i.e., T1L) are formed of a 1st narrowed passageway to an nth narrowed passageway (i.e., there are a plurality of T1L, therefore, there is first T1L to nth of T1L) that are arranged sequentially toward the plurality of second tubes (i.e., 20B; see FIG.2), where ‘n’ is a natural number, 
the nth narrowed passageway (i.e., nth of T1L) has a cross-sectional area denoted as Sn (i.e., cross sectional area is inherent to first passes T1L), 
each of the plurality of intermediate passageways (i.e., 32A/32B) includes a portion with a cross-sectional area denoted as Mn (i.e., cross sectional area is inherent to 32A/32B; see annotated by examiner in FIG.6B FIG.6C), through which refrigerant that has just flowed out of the nth narrowed passageway (i.e., nth of T1L) of a corresponding one of the plurality of first tubes flows (i.e., paragraph [85]: refrigerant passed through passes T1L in the tubes 20A/20B , respectively, through then refrigerant flows through passages 32A/32B),


    PNG
    media_image1.png
    502
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    538
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    644
    626
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    324
    762
    media_image5.png
    Greyscale



                
                    0.3
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    <
                    
                        
                            M
                        
                        
                            k
                        
                    
                    <
                    3.0
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    …
                    (
                    1
                    )
                
            

However, Katoh (2004/0206490 A1) discloses the narrowed passageway (i.e., T1L) has the cross sectional area Sn (i.e., cross sectional area of T1L annotated by examiner in FIG.2), and the plurality of intermediate passageways (i.e., 32A/32B) includes a portion with changing the sizes of the cross sectional area Mn (i.e., annotated by examiner in FIG.6B/FIG.6C, and paragraph [83]: cross sectional area of 32B can be elongated as shown by broken line 32B’ in FIG.6C so it has same length as passage 32A), except for changing the sizes of the cross sectional area Mn, and changing the sizes of the cross sectional area Sn relative to each other leads to optimization of the evaporator by expression (1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to optimize evaporator of Katoh by obtaining changing the sizes of the cross sectional area Mn, and changing the sizes of the cross sectional area Sn relative to each other in order for the evaporator to be used in different applications requiring different sizes.

Further, Katoh (2004/0206490 A1) fails to disclose each of the plurality of first tubes is arranged to overlap with a respective one of the plurality of second tubes when 
However, Katoh (9,625,214 B2) teaches each of plurality of first tubes (i.e., tubes 16a of portion 71) is arranged to overlap with a respective one of a plurality of second tubes (i.e., tubes 16a of portion 72) when viewed along the flow direction to form a pair of tubes facing each other along the flow direction (i.e., FIG.9(a) shows cross section of 16a of portion 71 and 16a of portion 72 overlap with each other in the flow direction) for the purpose of regulating the distribution of the refrigerant to the tubes (column 40 lines 55-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Katoh (2004/0206490 A1) to include each of the plurality of first tubes is arranged to overlap with a respective one of the plurality of second tubes when viewed along the flow direction to form a pair of tubes facing each other along the flow direction as taught by Katoh (9,625,214 B2) in order to regulate the distribution of the refrigerant to the tubes.

Claim 2: Katoh (2004/0206490 A1) as modified further lacks each of the plurality of intermediate passageways is configured to satisfy an expression (2) where ‘k’ is a natural number equal to or smaller than ‘n’:
                
                    0.5
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    <
                    
                        
                            M
                        
                        
                            k
                        
                    
                    <
                    2.0
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                    …
                    (
                    2
                    )
                
            


Claim 5: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, wherein each of the plurality of intermediate passageways (i.e., 32A/32B) has a cylindrical shape (i.e., see FIG.6B), except, a U-shaped or V- shaped cross-section when viewed along the flow direction. The configuration/shape of the claimed intermediate passageways is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed intermediate passageways is significant if a certain shape is required in order to meet the required configuration of the structure. Please 

Claim 6: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, wherein each of the plurality of intermediate passageways (i.e., 32A/32B) is disposed downward of a corresponding one of the pairs of tubes (i.e., paragraph [81]: refrigerant flowing through left tubes 20A, then, the refrigerant flows through the communication passage 32A).  

Claim 7: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, wherein 
each of the plurality of intermediate passageways (i.e., 32A/32B) is configured to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes (i.e., 20A) to flow into a corresponding one of the plurality of second tubes (i.e., 20B, further, concerning limitations “to allow the refrigerant having flowed out of a corresponding one of the plurality of first tubes to flow into a corresponding one of the plurality of second tubes”; it is functional language, intended use), 
the first evaporation unit (i.e., annotated by examiner in FIG.1A) is disposed downstream of the second evaporation unit (i.e., annotated by examiner in FIG.1A) in the flow direction (i.e., see FIG.1A),


However, Katoh (9,625,214 B2) teaches a plurality of first tubes (i.e., tube group 16b) has a cross-sectional area smaller than (i.e., column 70 lines 1-17: since the stacking number of refrigerant tubes 16a in refrigerant group 16c is larger than in the refrigerant group 16b, the flow channel cross sectional area from tube group 16c is to increase) that of each of a plurality of second tubes (i.e., tube group 16c) for the purpose of increasing the flow channel cross sectional area on the outlet side, since by doing so, the heat exchange performance can be improved (column 70 lines 1-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Katoh (2004/0206490 A1) to include each of the plurality of first tubes has a cross-sectional area smaller than that of each of the plurality of second tubes as taught by Katoh (9,625,214 B2) in order to increase the flow channel cross sectional area on the outlet side, since by doing so, the heat exchange performance can be improved.

Claim 8: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, the plurality of intermediate passageways (i.e., 32A/32B) have same shapes (i.e., see FIG.6B, FIG.6C), except, at least one of the plurality of intermediate passageways has a cross- sectional area different from cross-sectional areas of other ones of the plurality of intermediate passageways. The configuration/shape of the 

Claim 10: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, wherein 
each of the plurality of intermediate passageways (i.e., 32A/32B) is disposed downward of a corresponding one of the pairs of tubes (i.e., paragraph [81]: refrigerant flowing through left tubes 20A, then, the refrigerant flows through the communication passage 32A),
the first plate (i.e., 40) defines a through hole (i.e., 39; see FIG.6A) that passes through the first plate (i.e., 40) at a location where the plurality of intermediate passageways (i.e., 32A/32B) are not formed, and 
the second plate (i.e., annotated by examiner in FIG.6A) defines a through hole (i.e., annotated by examiner in FIG.6A) that passes through the second plate (i.e., annotated by examiner in FIG.6A) at a location where the plurality of intermediate passageways (i.e., 32A/32B) are not formed.  

    PNG
    media_image4.png
    644
    626
    media_image4.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (2004/0206490 A1), in view of Katoh (9,625,214 B2), and further in view Katoh (2009/0166017 A1).

Claim 9: Katoh (2004/0206490 A1) as modified discloses the apparatus as claimed in claim 1, wherein 
the first evaporation unit (i.e., based on the broadest reasonable interpretation, first evaporation unit comprises first tank 16A; see annotated by examiner in FIG.1A) includes a first tank (i.e., 16A) connected to the other end portions (i.e., other end portions are inherent) of the plurality of first tubes (i.e., 20A) in the tube longitudinal direction for collection or distribution of the refrigerant from or to the plurality of first 
the second evaporation unit (i.e., based on the broadest reasonable interpretation, second evaporation unit comprises second tank 16B; see annotated by examiner in FIG.1A) includes a second tank (i.e., 16B) connected to the other end portions (i.e., other end portions are inherent) of the plurality of second tubes (i.e., 20B) in the tube longitudinal direction for collection or distribution of the refrigerant from or to the plurality of second tubes (i.e., 20B, further, concerning limitations “for collection or distribution of the refrigerant from or to the plurality of second tubes”; it is functional language, intended use), and 
the first tank (i.e., 16A) includes: 
a partition (i.e., 24A; see FIG.4) configured to divide an internal space of the first tank (i.e., 16A) into a first space and a second space that are arranged side by side in a stacking direction of the plurality of first tubes (i.e., 20A); 

Katoh (2004/0206490 A1) discloses the claimed limitations in claim 9, but fails to disclose an inflow portion configured to allow the refrigerant to flow into the first space from outside; and an outflow portion configured to allow the refrigerant to flow from the second space to the outside.
However, Katoh (2009/0166017 A1) teaches an inflow portion (i.e., 51) configured to allow the refrigerant to flow into the first space from outside (i.e., concerning limitations “configured to allow the refrigerant to flow into the first space from outside”; it is functional language, intended use); and an outflow portion (i.e., 52) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Katoh (2004/0206490 A1) to include an inflow portion configured to allow the refrigerant to flow into the first space from outside; and an outflow portion configured to allow the refrigerant to flow from the second space to the outside as taught by Katoh (2009/0166017 A1) in order to directing the refrigerant to the tanks of the evaporator.

    PNG
    media_image6.png
    488
    554
    media_image6.png
    Greyscale

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Demuth (2005/0103486 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/              Primary Examiner, Art Unit 3763